Morton, 0. J.
We are of opinion that the letter of November 17, 1879, was properly submitted to the jury.' The defendants do not now contend that there was no evidence tending to show that it was in the handwriting of 0. N. Wells, but only that he was not authorized to write it. There was, however, evidence tending to show that he was authorized by the defendants to write the letter.
It was admitted by the defendants that C. N. Wells was in their employ as a salesman, and had authority to make a contract with the plaintiffs such as they contended had been made by him. The letter in question was signed, “ White & Wells. C. N. Wells.” It was written upon the business paper of the defendants’ firm, and was in answer to a letter sent two days before by the plaintiffs to the defendants, which plainly required an answer, and to which no other answer was returned. Upon this evidence, it was not a violent inference for the jury to draw, that the plaintiffs’ letter had been handed for an answer to Wells, the salesman who had made the contract with the plaintiffs and knew what its terms were.
*521The subsequent testimony of one of the defendants, denying .he authority of C. N. Wells, was'properly left to the jury, who alone were entitled to decide whether it controlled the plaintiffs’ testimony.
It is not shown that there was error in the ruling of the Superior Court upon the subject of interest. Under the contract, the plaintiffs were entitled to have one hundred tons of straw board delivered to them, upon demand', from time to time. The bill of exceptions states that “it was agreed that, if the plaintiffs were entitled to recover, they were entitled to recover for the failure to deliver forty-six and six fortieths tons, and that the measure of damages should be ten dollars per ton.” The fail-meaning of this agreement is, that, at the time the defendants refused to perform the contract, the plaintiffs were damaged to the extent of ten dollars per ton, that is, that the goods were then worth ten dollars per ton more than the contract price. This being so, in order to put the plaintiffs in as good a position as they would have been in if the contract had been performed, they are entitled to interest from the date of their demand. Otherwise, they will not be fully indemnified.

Exceptions overruled.